DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 18 have been amended. Claims 1-12, and 18 remain pending and are ready for examination.

Rejections not based on Prior Art
Claim Interpretation
Regarding Claim 12, this claim recites the limitation "in the change timing setting step, in addition to setting of the change timing, setting as to whether or not to enable a change instruction by the change instruction part is performed, and when a change instruction by the change instruction part is made after a setting to enable the change instruction by the change instruction part has been performed, the reference data is changed, irrespective of a content of the setting of the change timing”. In particular, the limitation results in either a positive or negative result, not both.
This is a contingent limitation in a method step and is not given patentable weight MPEP 2111.04 II). "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed 
A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”
 
Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2016/0225681 A1 – hereinafter Asakura) in view of Okada (US20150243536A1 –hereinafter Okada) and further in view of Zhou (US2017/0116319 A1 submitted by applicant –hereinafter Zhou).
Regarding Claim 1, Asakura teaches a data processing method for processing a plurality of pieces of unit-processing data by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data (see abstract and [0134]; Asakura: “combinations of wavelength candidates D101 and D103”), 
a step of setting change timing for reference data (see Fig. 23 and [0138]; Asakura: “ time interval 1 input field D102 of the display D100 shown in FIG. 23”, and “time interval 2 input field D104”. See [0134]; Asakura: “When a button D106 to start analysis processing is clicked with a cursor (not shown) on a display D100 shown in FIG. 23, the analysis module 20 starts analysis processing.” See [0134]; Asakura: “changed recipe candidate D105 are created from the information on wavelength candidates”. That is, the time interval is inputted to perform the analysis of the changed recipe parameter candidate. Inputting the time interval reads on “setting change timing” and changed recipe parameter reads on “reference data”) which is data selected from the plurality of pieces of unit-processing data (see Fig. 15 and [0106]; Asakura: “FIG. 15 shows an APC setup data candidate table 28 a as an example of the APC setup data candidate storage area 28.”) and is data to be compared with each piece of unit-processing data (see [0179]; Asakura: “the first place of overall evaluation a shown in FIG. 4”), 
a step of changing the reference data to new reference data at a timing set in the change timing setting step (see Fig. 24 and [0177]; Asakura: “ D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”).
However, Asakura does not explicitly teach: the unit-processing being performed in a cleaning apparatus that cleans substrates; the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus; … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data.
Okada from the same or similar field of endeavor teaches:
the unit-processing being performed in a cleaning apparatus that cleans substrates (see [0002]; Okada: “The present invention relates a substrate processing method and a substrate processing apparatus used for processing a semiconductor substrate, a glass substrate for a liquid crystal display, a glass substrate for a photomask, and a substrate for an optical disk (hereinafter simply called a “substrate”)”. See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”); 
the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus (see [0050]; Okada: “ in the substrate processing apparatus 1 of the first preferred embodiment, the controller 60 has a computer program stored in advance used for making a schedule of processing or transporting each substrate in the form of digital data.” See [0111]; Okada: “The scheduling part 71 generates schedule data (hereinafter called “SD”) about each target substrate W describing a time-series schedule in a table format based on the flow recipe FR, for example.” See [0112]; Okada: “The process executing part 72 puts various functions of the substrate processing apparatus 1 into operation according to the schedule data SD to execute transport of a target substrate W in the substrate processing apparatus 1 and cleaning process on the target substrate W in the processing unit SS (SSR).”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura to include Okada’s features of the unit-processing being performed in a cleaning apparatus that cleans substrates and the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus. Doing so would achieve the predictable result of improvement in a process of transporting a substrate and prevent degradation of the performance of the substrate processing. (Okada, [0006]-[0007])
However, it does not explicitly teach … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data.
Zhou from the same or similar field of endeavor teaches:
… by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data (see [0053]; Zhou: “The semiconductor manufacturing device includes a plurality of processing units for performing predetermined processing on semiconductor substrates, and each of the processing units measures operation data indicating an operating state, at predetermined time intervals (e.g., interval of 100 ms).” See [0010]; Zhou: “a time-series data processing method for processing a plurality of pieces of time-series data”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asakura and Okada to include Zhou’s features of processing a plurality of pieces of unit-processing data by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data. Doing so would to analyze the data to specify a unit where abnormality has occurred. (Zhou, [0005])

Regarding Claim 2, the combination of Asakura, Okada, and Zhou teaches all the limitations of claim 1 above, Asakura further teaches wherein in the reference data changing step (see Fig. 24 and [0177]), ranking on a plurality of pieces of unit-processing data is performed based on an evaluation value calculated for each piece of unit-processing data (see Fig. 15 and [0106]; Asakura teaches an evaluation result field 282. See Fig. 24 and [0179]; Asakura teaches overall evaluation 2407), and unit-processing data to be set as the reference data after change is determined based on a result of the ranking (see Fig. 24 and [0179]; Asakura teaches “the .

Regarding Claim 3, the combination of Asakura, Okada, and Zhou teaches all the limitations of claim 2 above, Asakura further teaches wherein in the reference data changing step (see Fig. 24 and [0177]), the unit- processing data ranked as a first by the ranking is defined as the reference data after change (see Fig. 24 and [0179]; Asakura teaches “the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24”. See Fig. 24 and [0177]; Asakura: “ D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”).

Regarding Claim 4, the combination of Asakura, Okada, and Zhou teaches all the limitations of claim 2 above, Asakura further teaches wherein the reference data changing step includes 
a ranking displaying step of displaying attribute data representing attributes of the plurality of pieces of unit­ processing data in a ranking format in accordance with the result of the ranking (see Fig. 24 and [0179]; Asakura: "The combination of wavelengths 2402, 2404, time intervals 2403, 2405, and changed recipe parameter 2406 which corresponds to the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is a shown in FIG. 4."), and 
a reference data selecting step of selecting attribute data of unit-processing data to be set as the reference data after change from the plurality of pieces of attribute data displayed in the ranking display step (see [0179]; Asakura: the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4 "").

Regarding Claim 5, the combination of Asakura, Okada, and Zhou teaches all the limitations of claim 1 above, Asakura further teaches wherein in the change timing setting step (see Fig. 23 and [0138]), setting of the change timing is performed by designating a time interval at which the reference data is changed (see Fig. 23 and [0138]; Asakura: “When a button D106 to start analysis processing is clicked with a cursor (not shown) on a display D100 shown in FIG. 23, the analysis module 20 starts analysis processing. First, combinations of wavelength candidates D101 and D103, time interval candidates D102 and D104, and changed recipe candidate D105 are created from the information on wavelength candidates, time interval candidates and changed recipe candidates as entered on the display D100”).

Regarding Claim 18, Asakura teaches a non-transitory computer-readable recording medium having recorded therein a data processing program for processing a plurality of pieces of unit-processing data 
a step of setting change timing for reference data (see Fig. 23 and [0138]; Asakura: “ time interval 1 input field D102 of the display D100 shown in FIG. 23”, and “time interval 2 input field D104”. See [0134]; Asakura: “When a button D106 to start analysis processing is clicked with a cursor (not shown) on a display D100 shown in FIG. 23, the analysis module 20 starts analysis processing.” See [0134]; Asakura: “changed recipe candidate D105 are created from the information on wavelength candidates”. That is, the time interval is inputted to perform the analysis of the changed recipe parameter candidate. Inputting the time interval reads on “setting change timing” and changed recipe parameter reads on “reference data”) which is data selected from the plurality of pieces of unit-processing data (see Fig. 15 and [0106]; Asakura: “FIG. 15 shows an APC setup data candidate table 28 a as an example of the APC setup data candidate storage area 28.”) and is data to be compared with each piece of unit-processing data (see [0179]; Asakura: “the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4”), 
a step of changing the reference data to new reference data at a timing set in the change timing setting step (see Fig. 24 and [0177]; Asakura: “ D203 is a scatter diagram of emission intensity monitor value and etching result for data with a .
However, Asakura does not explicitly teach: the unit-processing being performed in a cleaning apparatus that cleans substrates; the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus; … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data.
Okada from the same or similar field of endeavor teaches:
the unit-processing being performed in a cleaning apparatus that cleans substrates (see [0002]; Okada: “The present invention relates a substrate processing method and a substrate processing apparatus used for processing a semiconductor substrate, a glass substrate for a liquid crystal display, a glass substrate for a photomask, and a substrate for an optical disk (hereinafter simply called a “substrate”)”. See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”); 
the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus (see [0050]; Okada: “ in the substrate processing apparatus 1 of the first preferred embodiment, the controller 60 has a computer program stored in advance used for making a schedule of processing or transporting each substrate in the form of digital data.” See [0111]; Okada: “The scheduling part 71 generates schedule data (hereinafter called “SD”) about each target substrate W describing a time-series schedule in a table format based on ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura to include Okada’s features of the unit-processing being performed in a cleaning apparatus that cleans substrates and the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus. Doing so would achieve the predictable result of improvement in a process of transporting a substrate and prevent degradation of the performance of the substrate processing. (Okada, [0006]-[0007])
However, it does not explicitly teach … by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data.
Zhou from the same or similar field of endeavor teaches:
… by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data (see [0053]; Zhou: “The semiconductor manufacturing device includes a plurality of processing units for performing predetermined processing on semiconductor substrates, and each of the processing units measures operation data indicating an operating state, at predetermined time intervals (e.g., interval of 100 ms).” See [0010]; Zhou: “a time-series data processing method for processing a plurality of pieces of time-series data”); 


Claims 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Okada in view of Zhou further in view of Asai et al. (US2012/0253724A1 –hereinafter Asai).
Regarding Claim 6, the combination of Asakura, Okada, and Zhou teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus.
Asai from the same or similar field of endeavor teaches wherein the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus (see [0044]; Asai: “The following operations are executed based on, for example, a conveyance recipe. The conveyance recipe is used to carry the wafer 200 within the substrate processing apparatus 100 and is applied to a substrate processing procedure, for example, together with a process recipe for executing substrate processing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura, Okada, and Zhou to include Asai’s 

Regarding Claim 7, the combination of Asakura, Okada, Zhou, and Asai teaches all the limitations of claim 6 above, Asakura further teaches wherein in the change timing setting step (see Fig. 23 and [0138]), setting of the change timing is performed by designating a time interval 63at which the reference data is changed for each (see [0007]; Asakura: “The present invention has an object to provide a plasma processing apparatus, plasma processing method, and plasma processing analysis method which determine a combination of a changed recipe parameter and data parameters (wavelength and time interval for spectroscopic measurement data) which ensures that change in the correlation is small even when the recipe is changed.”).
However, it does not explicitly teach substrate processing apparatus.
Okada from the same or similar field of endeavor teaches substrate processing apparatus (see [0006]; Okada: “The present invention is intended for a substrate processing apparatus”).
The same motivation to combine Asakura and Okada set forth for Claim 1 equally applies to Claim 7.

Regarding Claim 9, the combination of Asakura, Okada, Zhou, and Asai teaches all the limitations of claim 6 above, Asakura further teaches wherein in the change timing setting step (see Fig. 23 and [0138]), setting of the change timing is performed by designating a time interval at which the reference data is changed for each recipe (see Fig. 23 and [0138]; Asakura: “combinations of wavelength candidates D101 and D103, time interval candidates D102 and D104, and changed recipe candidate D105 are created from the information on wavelength candidates, time interval candidates and changed recipe candidates as entered on the display D100”).

Regarding Claim 10, the combination of Asakura, Okada, Zhou, and Asai teaches all the limitations of claim 6 above, Asakura further teaches wherein
in the change timing setting step (see Fig. 23 and [0138]), setting of the change timing is performed by designating a time interval at which the reference data is changed for each processing unit (see [0138]; Asakura: “The arithmetic processing section 21 creates a plurality of combinations of two wavelengths, two time intervals, and a changed recipe parameter”. That is, processing section reads on ‘process unit’).
However, it does not explicitly teach the substrate processing apparatus includes a plurality of processing units that processes a substrate, 
Asai from the same or similar field of endeavor teaches the substrate processing apparatus includes a plurality of processing units that processes a substrate (see [0011]; Asai: “method of data analyzing data of a substrate processing apparatus, the method comprising: storing measurement data transmitted from the substrate processing apparatus for processing a substrate”),
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Okada in view of Zhou in view of Asai further in view of Nakano et al. (US 2015/0253762 A1 – hereinafter Nakano).
Regarding Claim 8, the combination of Asakura, Okada, Zhou, and Asai teaches all the limitations of claim 6 above, Asaikura teaches wherein in the change timing setting step (see Fig. 23 and [0138]),
However, it does not explicitly teach setting of the change timing is performed by designating a time interval at which the reference data is changed for each year during which the substrate processing apparatus is introduced.
Nakano from the same or similar field of endeavor teaches wherein in the change timing setting step, setting of the change timing is performed by designating a time interval at which the reference data is changed for each year during which the substrate processing apparatus is introduced  (see [0061]; Koizumi: “An item “calendar month (year-to-year comparison)” indicates a comparison between this year's information and last year's information, over a predetermined period of time, e.g., six months' from this month”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura, Zhou, and Asai to include Nakano’s features of setting of the change timing is performed by designating a time interval at which the reference data is changed for each year during which the substrate .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Okada in view of Zhou in view of Asai further in view of Takahashi et al. (US 2009/0276076 A 1 - hereinafter Takahashi).
Regarding Claim 11, the combination of Asakura, Okada, and Zhou teaches all the limitations of claim 1 above, Asakura further teaches wherein, in the change timing setting step (see Fig. 23 and [0138]), 
However, it does not explicitly teach the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus, and {02552394.1}setting of the change timing is performed by designating the number of times of processing for each recipe.
Asai from the same or similar field of endeavor teaches the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus (see [0044]; Asai: “The following operations are executed based on, for example, a conveyance recipe. The conveyance recipe is used to carry the wafer 200 within the substrate processing apparatus 100 and is applied to a substrate processing procedure, for example, together with a process recipe for executing substrate processing.”), 
The same motivation to combine Asakura, Okada, Zhou, and Asai set forth for Claim 6 equally applies to Claim 11.
 setting of the change timing is performed by designating the number of times of processing for each recipe.  
Takahashi from the same or similar field of endeavor teaches setting of the change timing is performed by designating the number of times of processing for each recipe (see [0009]; Takahashi: “the output instruction received by the instruction receiving unit includes an instruction for designating one or more desired number of times of execution of a sub-recipe among plural number of times of execution of the sub-recipe in the recipe”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asakura, Okada, Zhou, and Asai to include Takahashi’s features of setting of the change timing is performed by designating the number of times of processing for each recipe. Doing so would repeatedly perform a process easily to flexibly use the measurement information for various purposes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Okada in view of Zhou in view of Asai further in view of Koshimaki et al. (US 2016/0078163A1 –hereinafter Koshimaki).
Regarding Claim 12, the combination of Asakura, Okada, Zhou, and Asai teaches all the limitations of claim 6 above, Asakura further teaches wherein
the (see [0060]; Asakura: “The control section 13 gives commands to the plasma processing section 11 and receives ,
in the change timing setting step, in addition to setting of the change timing (see Fig. 23 and [0138]), when a change instruction by the change instruction part is made (see [0177]; Asakura: “D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”), 
However, it does not explicitly teach substrate processing apparatus, setting as to whether or not to enable a change instruction by the change instruction part is performed, and … after a setting to enable the change instruction by the change instruction part has been performed … irrespective of a content of the setting of the change timing.
Okada from the same or similar field of endeavor teaches substrate processing apparatus (see [0006]; Okada: “The present invention is intended for a substrate processing apparatus”).
The same motivation to combine Asakura and Okada set forth for Claim 1 equally applies to Claim 12.
However, it does not explicitly teach setting as to whether or not to enable a change instruction by the change instruction part is performed, and … after a setting to enable the change instruction by the change instruction part has been performed … irrespective of a content of the setting of the change timing.
Koshimaki from the same or similar field of endeavor teaches:
setting as to whether or not to enable a change instruction by the change instruction part is performed (see [0048]; Koshimaki: “When the comparison result is that there is a difference, that is, when there is a difference in Operation S15, the management apparatus 10 determines whether or not the manipulator performs an editing command from the manipulation & display unit 13 of the management apparatus 10 [S16].”), and
…after a setting to enable the change instruction by the change instruction part has been performed … irrespective of a content of the setting of the change timing (see [0048]; Koshimaki: “presence of the editing command may be detected, for example, by asking whether the editing command is present through a dialog or the like displayed on a screen, or by managing the presence of the editing command according to time.” See [0049]; Koshimaki: “When there is an editing command in Operation S16, the management apparatus 10 performs the editing, that is, the modification of the same name file obtained from the device #2 to the device #n [S17], and outputs, that is, transmits, the modified file to the device #2 to the device #n through the network 31 [S18].”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura, Okada, Zhou, and Asai to include Koshimaki’s features of setting as to whether or not to enable a change instruction by the change instruction part is performed, and after a setting to enable the change .

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the first paragraph of the second page of the remarks (numbered as page 7) which recites:
“The technical fields of the cleaning apparatus and the plasma processing apparatus are different. Thus, data processing of a plasma processing apparatus cannot be applied to the data processing of a cleaning apparatus. Consequently, it would not be obvious to one of ordinary skill in the art to combine Asakura and Zhou in order to realize the claimed method.”
The Applicant’s argument has been considered but is not deemed persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Asakura discloses the step of setting change timing for reference data and the step of changing reference 
With respect to applicant’s argument located within the first paragraph of the second page of the remarks (numbered as page 7) which recites:
“A data processing method according to claim 1 includes a step of setting change timing for the reference data. It was alleged that inputting the time interval as taught by Asakura corresponds to "setting change timing." However, paragraph [0064] of Asakura discloses, "The time interval 1 field 15c stores information to identify the time interval for spectroscopic measurement data to calculate the average emission intensity." Paragraph [0066] of Asakura discloses, "The time interval 2 field 15e stores information to identify the time interval for spectroscopic measurement data to calculate the average emission intensity." Paragraph [0131] of Asakura discloses, "As a time interval candidate, etching time information such as a time interval (51-100) in the latter half of the etching time or the entire etching time (1-100) is entered." Thus, a skilled person would understand that the "time interval" in Asakura is a time period for calculating the average emission intensity. That is, the "time interval" of Asakura represents a time period during which a process is performed, not a timing of changing a recipe. Accordingly, Asakura fails to disclose the step of setting change timing for reference data as recited in claim 1.”
The Applicant’s argument has been considered but is not deemed persuasive. While Asakura ([00134] and [0138]) discloses time interval and changed recipe the combinations of wavelength, time interval and changed recipe thus created, using the data with a fixed recipe, regression equation 1 representing the correlation between spectroscopic measurement data at the relevant wavelength and time interval and the etching result and regression equation 2 representing the correlation between spectroscopic measurement data at the relevant wavelength and time interval and the etching result with a changed recipe parameter are created.” That is, the combination of time interval and changed recipe related each other. The claims as presently presented do not preclude this interpretation. Therefore, the time interval of Asakura still teach this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117